Exhibit 10.71

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (“Agreement”) is entered into as of May 1, 2012, by
and between Frank Cano (“Consultant”) and Dynavax Technologies Corporation
(“Dynavax”).

RECITALS

A. Consultant possesses expertise relating to the field of manufacturing (“the
Field”) and/or otherwise relating to the business of Dynavax.

B. Dynavax desires that Consultant provide Dynavax with certain consulting
services requiring expertise in the Field, and Consultant desires to provide
such consulting services, as set forth in this Agreement.

TERMS

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

1. ENGAGEMENT OF SERVICES. Effective as of the date hereof, Consultant will be
retained by Dynavax to provide the services described on Exhibit A attached
hereto, as requested by Dynavax (“Services”). Consultant agrees to be available
to provide the Services at such times and locations as reasonably required by
Dynavax, for the amount of time each month as may be set forth on Exhibit A or
otherwise as necessary to perform the Services pursuant to this Agreement. The
manner and means by which Consultant chooses to complete the Services are in
Consultant’s sole discretion and control. Consultant agrees to exercise the
highest degree of professionalism in providing such Services. In providing the
Services, Consultant agrees, as necessary and unless otherwise provided by
Dynavax in its discretion, to provide the equipment, tools, and other materials
required at Consultant’s own expense; and Dynavax will make its facilities and
equipment available to Consultant when necessary. Dynavax shall be responsible
for all reasonable travel expenses incurred by Consultant in performing Services
under this Agreement. Consultant shall perform the Services necessary in a
timely and professional manner consistent with industry standards at a location,
place, and time which the Consultant deems appropriate.

2. FEES AND TAXES. Consultant shall be paid fees for the Services as described
on Exhibit B hereto. Consultant shall issue monthly invoices to Dynavax for work
already performed. Dynavax shall pay Consultant net 30 days from receipt of
invoice. Consultant will include with invoices receipts for reimbursable travel
expenses and will itemize such travel expenses on the invoice. Invoices must be
received within six (6) months of the date services are provided. Company will
not be obligated to pay any invoices received more than six (6) months after the
date of service.

 

Page 1



--------------------------------------------------------------------------------

Because Consultant is an independent contractor, Dynavax will not withhold or
make payments for state or federal income tax or Social Security (except if
required by California state law); make unemployment insurance or disability
insurance contributions; or obtain workers’ compensation insurance on
Consultant’s behalf. Dynavax will issue Consultant a 1099 form with respect to
Consultant’s consulting fees. Consultant agrees to accept exclusive liability
for complying with all applicable state and federal laws governing self-employed
individuals, including obligations such as payment of quarterly taxes, Social
Security, disability, and other contributions based on the fees paid to
Consultant, its agents, or employees under this Agreement. Consultant hereby
indemnifies and defends Dynavax against any and all such taxes or contributions.

2. CONSULTANT NOT AN EMPLOYEE. Consultant agrees that it is the express
intention of both Consultant and Dynavax that Consultant is an independent
contractor and not an employee, agent, joint venturer, or partner of Dynavax.
Consultant agrees not to give any person or entity any reason to believe that
Consultant is an employee, agent, joint venturer, or partner of Dynavax.
Consultant agrees not to bind Dynavax, unless expressly authorized by Dynavax in
writing. Consultant will not receive any employee benefits such as paid
holidays, vacations, sick leave, or other such paid time off, or participate in
Dynavax-sponsored health insurance or other employee benefit plans.

3. PROPRIETARY INFORMATION AND INVENTIONS. Consultant agrees to abide by the
Consultant Proprietary Information and Inventions Agreement and/or Non-
Disclosure Agreement entered into between Dynavax and Consultant in connection
herewith, and that a material breach of such agreement shall constitute a
material breach hereunder.

4. TERMINATION. This Agreement shall be effective as of the date hereof and
shall continue until December 31, 2012, unless terminated earlier as set forth
in this paragraph. Either Dynavax or Consultant may terminate this Agreement at
any time by giving the other party thirty (30) days written notice.

5. GENERAL. This Agreement shall bind the heirs, personal representatives,
successors, assigns, executors, and administrators of both Consultant and
Dynavax, and inure to the benefit of both Consultant and Dynavax, their heirs,
successors, and assigns. This Agreement constitutes the complete, final, and
exclusive embodiment of the entire agreement between Consultant and Dynavax with
respect to the terms and conditions of the subject matter hereof. This Agreement
is entered into without relying upon any promise, warranty, or representation,
written or oral, other than those expressly contained in this Agreement, and it
supersedes any other such promises, warranties, representations, or agreements.
This Agreement may not be amended or modified except by a written instrument
signed by both Consultant and a duly authorized officer of Dynavax. This
Agreement shall be construed and interpreted in accordance with the laws of the
State of California, as such laws are applied to contracts executed and
performed entirely within California. If any provision of this Agreement is
determined to be invalid or unenforceable, in whole or in part, this

 

Page 2



--------------------------------------------------------------------------------

determination will not affect any other provision of this Agreement. A failure
of either Consultant or Dynavax to enforce at any time or for any period of time
the provisions of this Agreement shall not be construed to be a waiver of such
provisions or of the right of Consultant or Dynavax to enforce each and every
such provision.

6. ARBITRATION. Any controversy, dispute or claim arising out of, in connection
with, or in relation to the interpretation or performance of this Agreement
shall be resolved through binding and nonappealable arbitration administered by
the Judicial Arbitration & Mediation Services, Inc. (“JAMS”) in San Francisco
County, California. Any such arbitration shall be conducted before a single
arbitrator to be appointed by the parties from JAMS’ roster. If the parties fail
to agree to as to the identity of the single arbitrator, JAMS shall have the
right to make such appointment. The conduct of the arbitration hearing and
discovery prior thereto shall be in accordance with the California Code of Civil
Procedure, California Rules of Court, and California Rules of Evidence. There
shall be limited discovery prior to the arbitration hearing, subject to the
discretion of the arbitrator, as follows: (a) exchange of witness lists and
copies of documentary evidence and documents related to or arising out of the
issues to be arbitrated, (b) depositions of all party witnesses, and (c) such
other depositions as may be allowed by the arbitrator upon a showing of good
cause. The nonprevailing party shall pay the prevailing party’s costs and
expenses (including attorneys’ fees) of any such arbitration. Consultant and
Dynavax shall bear equally the fees and expenses of the arbitrator. The
arbitrator shall decide the matter to be arbitrated pursuant hereto within 60
days after the appointment of the arbitrator.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

AGREED TO:     AGREED TO: Dynavax Technologies Corporation     By:  

/s/ Tyler Martin

    By:  

/s/ Frank Cano

  Tyler Martin       Frank Cano Date:  

1 MAY 2012

    Date:  

5/1/12

Dynavax Technologies       2929 Seventh Street, Suite 100     Berkeley, CA 94710
    Telephone: 510-848-5100     Fax:     Email: tmartin@dynavax.com    

 

Page 3



--------------------------------------------------------------------------------

EXHIBIT A

SCOPE OF SERVICES

CONSULTANT WILL BE ON-SITE 2-DAYS PER WEEK AS NEEDED, TO PROVIDE MANAGEMENT
GUIDANCE IN THE MANUFACTURING AREA AND AS LIAISON FOR THE BOARD WITH THE CEO AND
PRESIDENT.

 

Page 4



--------------------------------------------------------------------------------

EXHIBIT B

CONSULTING FEES

CONSULTANT FEES IS $10,000 PER MONTH FOR ON-SITE SERVICES 2-DAYS PER WEEK.

NET: 30-DAYS

MAXIMUM: NOT TO EXCEED $120,000

 

Page 5